DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 copending Application No. 16,442,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are all disclosed or inherent to the corresponding claims of Application number 16,442,197.
Claims 1 (as an alternative interpretation to 1 above), 2, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110), as described in the rejection below.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Brondex (US PG Pub 20160376842), as described in the rejection below.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Langenbach (US PG Pub 20030046870), as described in the rejection below.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Coenraets (US PG Pub 20050211397), as described in the rejection below.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Kraeutler (US Patent 5141043), as described in the rejection below.
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Buhr (US Patent 5934353), as described in the rejection below.
Claims 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), and Kraeutler (US 5141043), as described in the rejection below.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Klish (US 20180371833), as described in the rejection below.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), Klish (US 20180371833), and Lu (US PG Pub 20150308187), as described below.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Lee (US Patent 4975207), as described below.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Brondex (US PG Pub 20160376842), as described below.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16,442,197 in view of Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Buhr (US Patent 5934353), as described below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recited the limitation “the load” on line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110).
Regarding claim 1, Krafutler teaches (figure 2) an end tip configured to travel in a track (1) of a shade system, comprising: a body portion (see annotated fig. 2 below) having a diameter (at 421) and comprising a first section (the entire element 421) made of a material with a hardness (this is made of a material, and all materials have a hardness) and a second section (comprised of the body portion minus element 421) made of a material with a hardness (this is made of a material, and all materials have a hardness), the first section having a head portion (424); wherein the head portion (424) has a width that is wider than the diameter of the body portion (fig. 2 shows that 424 is wider than 421). Krafutler does not teach the first section comprising a first material having a first hardness and the second section 
Drifka teaches (figure 10) an end tip (24) that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.

    PNG
    media_image1.png
    605
    962
    media_image1.png
    Greyscale

Regarding claim 2, Krafutler teaches (figure 2) that the first section (421) comprises a neck region (422) and a shoulder region (423) and wherein the second section (comprised of the body portion minus element 421) comprises an internal lip (annotated fig. 2) provided around the neck region (422, on both sides) of the first section (423) and configured to retain the shoulder region of the first section within the second section (fig. 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1, and further in view of Brondex (US PG Pub 20160376842).
Regarding claim 3, modified Krafutler does not teach that the second section is overmolded over the neck region and shoulder region of the first section.  
Brondex teaches (figure 2) a second section (10) of a screen winding device overmolded over a first section (2, paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler to incorporate the teachings of Brondex by using the manufacturing process of overmolding to manufacture the first and second section as taught by modified Krafutler. This alteration provides the predictable and expected result of a cheap method of manufacturing that allows multiple materials to be used on interconnected parts.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Langenbach (US PG Pub 20030046870).
Regarding claim 4, modified Krafutler does not teach the first material comprising at least one of a polyamide, polyoxymethylene, or acrylonitrile butadiene styrene.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Coenraets (US PG Pub 20050211397).

Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Lee (US Patent 4975207).
Regarding claim 6, modified Krafutler does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the second material for the first section being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Kraeutler (US Patent 5141043).
Regarding claim 7, although Krafutler teaches (figure 2) a rod (3) having a central bore (fig. 2 shows it is hollow), and the second section (comprised of the body portion minus element 421) being 
Kraeutler teaches (fig. 2) a rod (5) having a central bore (fig. 2 shows it is hollow) with a section of a body portion (6) inserted into and attached to the rod (as the rod is sleeved around the section as shown in fig. 3). It would have been obvious to one of ordinary skill in the art to modify Krafutler by adding the rod of Kraeutler with a central bore, sleeved around component 2, with the second body section at least partly inserted into and attached to the rod. This alteration provides the predictable and expected result of the rod providing reinforcement to the assembly.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Buhr (US Patent 5934353).
	Regarding claim 8, modified Krafutler teaches (fig. 2) that the first section (421) and the second section (comprised of the body portion minus element 421) are configured to pivot when a load is applied the second section (column 3 lines 58-65). Modified Krafutler does not teach that the first and second sections are configured to separate when a load of 10 or more lbs. is applied.
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Regarding claim 9, modified Krafutler teaches that the first section (421) and the second section (comprised of the body portion minus element 421) are configured to pivot when a load is applied 
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043).
	Regarding claim 10, Krafutler teaches (fig. 2) a shade system, comprising: a first track (1) having a C-shaped cross-section (fig. 2); a second track (also 1 because there are two, the figures only show one of the two tracks or risers, see column 3 lines 10-12) having a C-shaped cross-section (fig. 2); a shade (2) having a loop of shade material (2’); a rail (3) contained in the loop of shade material (column 3 lines 15-21); a first end tip (the leftmost face of 421 in fig. 2) extending from a first side of the rail (fig. 2); and a second end tip (not shown but the same as the first end tip but on the other side in the other track, reference characters for this are the same as for the first end tip) extending from a second side of the rail (the right side, not shown in fig. 2); wherein the first end tip is configured to move along the first track during normal operation and the second end tip is configured to move along the second track during normal operation (column 4 lines 9-209); wherein each of the first end tip and the second end tip comprises a body portion (see annotated fig. 2 above) having a diameter (at 421) and comprising a first section (the entire element 421) and a second section (comprised of the body portion minus element 421), the first section having a head portion (424) and comprising a first material having a first hardness  (this is made of a material, and all materials have a hardness) and the second section comprising a 
Krafutler does not teach that the first and second tracks each have two inwardly projecting lips separated by a distance, and that the head portion of the first and second end tips is wider than the distance between the inwardly projecting lips of the first and second tracks, that the diameter of the body portion of each of the first end tip and the second end tip is less than the distance between the projecting lips of the first and second tracks, that the first section comprising a first material having a first hardness and the second section comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness, and that the first and second sections of the respective first end tip or the second end tip separate when the load is applied.
	Kraeutler teaches (figure 2) a shade system with a shade (5) and a set of tracks (1, 2), each track having two inwardly projecting lips separated by a distance (C), each track having an end tip (6) with a head portion (the rounded portion on the left in fig. 2) that is wider than the distance between the inwardly projecting lips of the first and second tracks (fig. 2), and that the diameter of a body portion (6a) of the end tips is less than the distance between the projecting lips of the first and second tracks (fig. 2).	It would have been obvious to one of ordinary skill in the art at the time to modify Krafutler by adding to the first and second tracks two inwardly projecting lips separated by a distance, and by making the head portion of the first and second end tips wider than the distance between the inwardly projecting lips of the first and second tracks, and the diameter of the body portion of each of the first end tip and the second end tip less than the distance between the projecting lips of the first and second 
Drifka teaches (figure 10) an end tip (24) that travels in a guide portion (16) of a vertical roll up door assembly that separates when a load is applied (paragraph 0037), the end tip includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness, and having the first section and the second section separate when a desired load is applied. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage upon a sudden impact.  
	Regarding claim 11, Krafulter teaches (fig. 2) two tracks (both 1), and wherein the first track further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end) and the second track (also 1) further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end). Krafulter is silent concerning the shade system being installed in a window frame having a bottom sill, and wherein the second ends of the first track and the second track extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks.
	Drifka teaches (fig. 1) a cover system (10) being installed in a frame (20) having a bottom sill (fig. 1), and two tracks (16, and 18), wherein the second ends (bottom ends) of the first track (16) and the second track (18) extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks (as shown in fig. 1). It would have been obvious to one of ordinary skill in the art to further modify Krafulter by having the shade system 
Regarding claim 18, Krafutler teaches (figure 2) that for each of the first end tip and the second end tip, the first section (421) comprises a neck region (422) and a shoulder region (423) and the second section (comprised of the body portion minus element 421) comprises an internal lip (annotated fig. 2) provided around the neck region (422, on both sides) of the first section (423) and configured to retain the shoulder region of the first section within the second section (fig. 2).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 11, and further in view of Klish (US 20180371833).
	Regarding claim 12, modified Krafutler does not teach that at least a portion of the shade is retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced from 1 inch to 3 inches away from the security box.
	Klish teaches (fig. 2) a shade system (100) with a portion of a shade (100) is retractably housed within in a security box (120), wherein first ends (the top ends) of a first track (130a) and a second track (130b) in proximity to the security box are spaced at a distance away from the security box (fig. 2). It would have been obvious to one of ordinary skill in the art at the time to further modify Krafutler to incorporate the teaching of Kish by having a portion of the shade retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced away from the security box. This alteration provides the predictable and expected result of a track that is selected based upon the exact distance the shade is desired to be drawn to. Although Kish does not In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). This alteration provides the predictable and expected result of a desired length providing the desired strength to the device.
Regarding claim 13, modified Krafutler does not teach that the first ends of the first track and the second track are angled.
Klish teaches (figure 3) that the ends of the first track and the second track (bottom of 140a and 140b) are angled (142a and 142b). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba to incorporate the teachings of Klish by having the first ends of the first and second track be angled. This alteration provides the predictable and expected result of avoiding sharp corners on the end of the track that could damage the shade or risk harming an operator of the device.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Klish (US 20180371833) as applied to claim 13, and further in view of Lu (US PG Pub 20150308187).
Regarding claim 14, modified Krafutler does not teach that an angled plug is contained in each of the first track and the second track at the first ends of the first track and the second track.
Lu teaches (figure 2) angled plugs (112 and 116, the plugs have a square base with 90 degree angles) that can go into both ends of tracks (14) on a shade device. It would have been obvious to one of ordinary skill in the art at the time to further modify Krafutler to incorporate the teachings of Lu by fitting plugs into the first end of each of the tracks. This alteration provides the predictable and expected 
	Regarding claim 15, modified Krafutler inevitably teaches that upon separation of the first section (the entire element 421) and the second section (comprised of the body portion minus the element 421), the first section is retained in the respective first or second track between the angled plug and the bottom sill (distance between the inwardly projecting lips are narrower than the widest part of the first section, so the first section would inevitable be retained in the track between the plug at the top and the sill at the bottom upon separation of the elements.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Lee (US Patent 4975207).
Regarding claim 16, modified Krafulter does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba by having the second material for the first portion being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Lee (US Patent 4975207), as applied to claim 16, and further in view of Langenbach (US PG Pub 20030046870) and Coenraets (US PG Pub 20050211397).

Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Brondex (US PG Pub 20160376842).
Regarding claim 19, modified Krafutler does not teach that the second section is overmolded over the neck region and shoulder region of the first section.  
Brondex teaches (figure 2) a second section (10) of a screen winding device overmolded over a first section (2, paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler to incorporate the teachings of Brondex by using the manufacturing process of overmolding to manufacture the first and second section as taught by modified Krafutler. This alteration provides the predictable and expected result of a cheap method of manufacturing that allows multiple materials to be used on interconnected parts.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Buhr (US Patent 5934353).
	Regarding claim 20, modified Krafutler teaches that the first section and the second section separate when the load is applied statically (see claim 10 rejection above). Modified Krafutler does not teach that the threshold load is at least 10 lbs. 
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634